ICJ_172_ApplicationCERD_QAT_ARE_2019-05-02_ORD_01_NA_00_EN.txt.          INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


             APPLICATION
  OF THE INTERNATIONAL CONVENTION
  ON THE ELIMINATION OF ALL FORMS
      OF RACIAL DISCRIMINATION
       (QATAR v. UNITED ARAB EMIRATES)


             ORDER OF 2 MAY 2019




                2019
         COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRÊTS,
      AVIS CONSULTATIFS ET ORDONNANCES


              APPLICATION
  DE LA CONVENTION INTERNATIONALE
SUR L’ÉLIMINATION DE TOUTES LES FORMES
       DE DISCRIMINATION RACIALE
        (QATAR c. ÉMIRATS ARABES UNIS)


          ORDONNANCE DU 2 MAI 2019

                             Oﬃcial citation :
                Application of the International Convention
         on the Elimination of All Forms of Racial Discrimination
         (Qatar v. United Arab Emirates), Order of 2 May 2019,
                        I.C.J. Reports 2019, p. 358




                         Mode oﬃciel de citation :
                 Application de la convention internationale
       sur l’élimination de toutes les formes de discrimination raciale
        (Qatar c. Emirats arabes unis), ordonnance du 2 mai 2019,
                         C.I.J. Recueil 2019, p. 358




                                              Sales number
ISSN 0074-4441
ISBN 978-92-1-157371-8
                                              No de vente:    1169

                                     2 MAY 2019

                                       ORDER




             APPLICATION
  OF THE INTERNATIONAL CONVENTION
  ON THE ELIMINATION OF ALL FORMS
      OF RACIAL DISCRIMINATION
   (QATAR v. UNITED ARAB EMIRATES)




              APPLICATION
  DE LA CONVENTION INTERNATIONALE
SUR L’ÉLIMINATION DE TOUTES LES FORMES
       DE DISCRIMINATION RACIALE
    (QATAR c. ÉMIRATS ARABES UNIS)




                                     2 MAI 2019

                                ORDONNANCE

               358




                              INTERNATIONAL COURT OF JUSTICE

                                               YEAR 2019
   2019
  2 May
General List                                   2 May 2019
 No. 172

                                APPLICATION
                     OF THE INTERNATIONAL CONVENTION
                      ON THE ELIMINATION OF ALL FORMS
                          OF RACIAL DISCRIMINATION
                               (QATAR v. UNITED ARAB EMIRATES)




                                                 ORDER

                   The President of the International Court of Justice,
                  Having regard to Article 48 of the Statute of the Court and to Arti-
               cle 79, paragraphs 1 and 5, of the Rules of Court,
                  Having regard to the Order of 25 July 2018, whereby the President of
               the Court ﬁxed 25 April 2019 and 27 January 2020 as the respective
               time-limits for the ﬁling of a Memorial by the State of Qatar and a
               Counter-Memorial by the United Arab Emirates,
                  Having regard to the Memorial of the State of Qatar ﬁled within the
               time-limit thus ﬁxed;
                  Whereas, on 30 April 2019, the United Arab Emirates ﬁled preliminary
               objections to the jurisdiction of the Court and the admissibility of the
               Application, and whereas a signed copy thereof was immediately trans-
               mitted to the other Party;
                  Whereas, consequently, under the provisions of Article 79, paragraph 5,
               of the Rules of Court, the proceedings on the merits are suspended and a
               time-limit must be ﬁxed within which the other Party may present a writ-
               ten statement of its observations and submissions on the preliminary
               objections;
                  Taking account of Practice Direction V, according to which the
               time-limit for the presentation of such a written statement shall generally

               4

359              application of the cerd (order 2 V 19)

not exceed four months from the date of the ﬁling of preliminary objec-
tions,
  Fixes 30 August 2019 as the time-limit within which the State of Qatar
may present a written statement of its observations and submissions on
the preliminary objections raised by the United Arab Emirates; and

    Reserves the subsequent procedure for further decision.

  Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this second day of May, two thousand and
nineteen, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the State of Qatar
and the Government of the United Arab Emirates, respectively.

                                    (Signed) Abdulqawi Ahmed Yusuf,
                                                    President.
                                        (Signed) Philippe Couvreur,
                                                     Registrar.




5

